DETAILED ACTION
Applicant’s reply, filed 26 July 2021 in response to the non-final Office action mailed 26 March 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-2 are pending under examination, wherein: claims 1-2 are as originally filed and claim 3 is new and is withdrawn (see below). Applicant’s filed specification amendments have been fully considered by the Examiner and are found acceptable. 

Election/Restrictions
Newly submitted claim 3 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claim 3 is directed to a method of making a thermally conductive molded resin article while the originally presented and examined claims 1-2 are directed to a thermally conductive molded resin article.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (US PGPub 2013/0203932).
Regarding claim 1, Fujisawa teaches injection molded articles having weld line(s) and comprised of a thermoplastic resin and at least one of a filler and a colored metallic pigment (abstract; [0051]), wherein the filler is oriented in a predetermined state parallel to the surface of the weld ([0011]; [0013]; FIGs). Fujisawa teaches the resin is selected from silicone resins, fluorinated resins, non-crystalline arcylics etc. ([0024]-[0025]). Fujisawa teaches the filler has an aspect ratio of greater than 1, preferably is fibrous, has an average particle size of 1 to 500 µm ([0037]-[0039]), and is selected from metal oxides, hydroxides, carbonates, carbons, etc. ([0038])(instant first thermally conductive filler; instant aspect ratio of 10 or more). Fujisawa further teaches the colored metallic pigments have an aspect ratio of 2 to 2000, an average particle size of 2 to 200 µm ([0041]-[0047]), and are selected from micas, aluminum pigments, etc. ([0041]-[0044]) (instant second thermally conductive filler; instant thermal conductivity of more than 5 W/mK).
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima 
Regarding claim 2, Fujisawa teaches the molded article as set forth above and further teaches the article has weld line(s) across the thickness of the article (see Figs 2-4).


Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1) rejection of claims 1-2 as anticipated by Naito et al. (JP 2015/073067 A) is withdrawn in view of Applicant’s properly filed 1.130(a) declaration in combination with a certified English language translation of the JP2016-016956 document to which the instant application claims foreign priority (see submissions of 07/26/2021). 

	The 35 U.S.C. 102(a)(1) rejection of claims 1-2 as anticipated by Fujisawa et al. (US PGPub 2013/0203932) is maintained. Applicant’s arguments (Remarks, pages 6-8) have been fully considered but were not found persuasive. 
	Applicant argues there are notable structural differences. This is not found persuasive. Fujisawa teaches the claimed article (see rejection) and teaches substantially the same structure sufficient to anticipate the claims as written. Applicant’s argument that the weld lines of Fujisawa result in “unintended orientation” is not persuasive and fails to negate the resulting orientation therein. It is noted that the instant claims do not require more than one of the first thermally conductive filler to be 
	Applicant’s general assertion that the thermal conductivity of the claimed invention would not be “satisfied” is not persuasive. It is noted that the instant claims recite no values of thermal conductivity with respect to the article itself other than that it “be” thermally conductive. Fujisawa clearly teaches a thermally conductive article and as such anticipates. It is not clear how Fujisawa can ‘fail to satisfy’ a property that is not positively claimed. Applicant’s assumption that the thermal conductivity of Fujisawa would be “1/3 to 1/4 that of the presently claimed invention” is unsupported by objective evidence of any kind. Again it is noted the instant claims recite no value of thermal conductivity of the article. 
	Applicant argues “the particle” of the invention are arranged in the “longitudinal direction”. This argument is not persuasive as i) Applicant does not make clear which particles they are referring to as the instant claims recites two and only requires one of the two have a specific ‘approximate’ orientation, and ii) the instant claims recite orientation in approximately the thickness direction not the “longitudinal” (or lengthwise) direction. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JANE L STANLEY/Primary Examiner, Art Unit 1767